DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Girmonsky et al. (US 7,134,341; hereinafter Girmonsky), in view of Greenleaf et al. (US 2014/0046173).


Regarding claims 1 and 6, Girmonsky discloses a method and system for determining the resonance frequency of passive mechanical resonators.  Girmonsky shows a system for detecting a resonance frequency comprising (see abstract;, col. 1, lines 15-20), a passive mechanical resonator (see 20 in fig. 2 and 3; col. 1, lines 48-54); an ultrasonic transducer (see 
But, Girmonsky fails to explicitly frequency comb having a plurality of non-uniformly spaced frequencies. 
Greenleaf discloses an ultrasound device.  Greenleaf teaches frequency comb having a plurality of non-uniformly spaced frequencies (see par. [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of frequency comb having a plurality of non-uniformly spaced frequencies in the invention of Girmosnky, as taught by Greenleaf, to provide measurements that result in substantially mitigated interference.
Regarding claim 2 and 7, Girmonsky shows wherein the frequency comb is moved across a range of frequencies (see col. 38, lines 55-63).
Regarding claim 3 and 8, Girmonsky shows where in the plurality of frequencies are within the range of 20KHz-100KHz (see col. 38, lines 55-63).
Regarding claim 4 and 9, Girmonsky shows wherein the sum of the plurality of frequencies are not multiples of the resonance frequency of the resonator (see cool 16, lines 37-45).
Regarding claims 13-14, Girmonsky in view of Greenleaf disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state wherein no pair of frequencies of the frequency comb add to double the value of a third frequency within the frequency comb, however, it would have been obvious and routine to one of ordinary skill in the art to have wherein no pair of frequencies of the frequency comb because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, and these frequency ranges would require no more than routine optimization. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Girmonsky et al. (US 7,134,341; hereinafter Girmonsky), in view of Greenleaf et al. (US 2014/0046173) as applied to claims 3 and 1 above, and further in view of Kwon et al. (US 5,143,069; hereinafter Kwon).
Regarding claim 5, Girmonsky and Greenleaf disclose the invention substantially as described in the 102 rejection above, but fails to explicitly show a wide band receiver at a bandwidth which is at least 100% of the base frequency. 
Kwon discloses an ultrasound system.  Kwon teaches a wideband transducer with bandwidth which is at least 100% of the base frequency (col. 3, lines 56-62 states the bandwidth is greater than 100 KHz; col. 4, lines 10-11).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of a bandwidth which is at least 100% of the base frequency in the invention of Girmonsky and Greenleaf, as taught by Kwon, to be able to detect broadband frequency and provide better resolution.

Claims 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Girmonsky et al. (US 7,134,341; hereinafter Girmonsky), in view of Greenleaf et al. (US 2014/0046173), in view of Angelsen et al. (US 2006/0052699; hereinafter Angelsen).
Regarding claim 10, Girmonsky discloses a method and system for determining the resonance frequency of passive mechanical resonators.  Girmonsky shows a method for determining a resonant frequency using a passive mechanical resonator (see abstract;, col. 1, lines 15-20; see 20 in fig. 2 and 3; col. 1, lines 48-54); generating an acoustic signal, said acoustic signal comprising a frequency comb comprising a collection of acoustic waves transmitted at a plurality of frequencies (see co. 38, lines 55-63); receiving a modulated acoustic signal (see col 20, lines 1-3 and col. 23, lines 14-28); and processing the modulated acoustic signal to determine a resonance frequency (see col. 13, lines 24-36).
But, Girmonsky fails to explicitly state subtracting the frequency comb from said returning signal, and frequency comb having a plurality of non-uniformly spaced frequencies.
Greenleaf discloses an ultrasound device.  Greenleaf teaches frequency comb having a plurality of non-uniformly spaced frequencies (see par. [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of frequency comb having a plurality of non-uniformly spaced frequencies in the invention of Girmonsky, as taught by Greenleaf, to provide measurements that result in substantially mitigated interference.
But, Girmonsky and Greenleaf fail to explicitly state frequencies from said returning signal.
Angelsen discloses an acoustic imaging device.  Angelsen teaches subtracting frequency from returning signal (see par. [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of subtracting frequency from returning signal in the invention of Girmonsky and Greenleaf, as taught by Angelsen, to subtract unwanted signal.

Regarding claim 11, Girmonsky shows wherein the frequency comb is shifted between a range of frequencies (see col. 38, lines 55-63).
Regarding claim 12, Girmonsky shows where in the plurality of frequencies are within the range of 20KHz-100KHz (see col. 38, lines 55-63).
Regarding claim 15, Girmonsky in view of Greenleaf disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state wherein no pair of frequencies of the frequency comb add to double the value of a third frequency within the frequency comb, however, it would have been obvious and routine to one of ordinary skill in the art to have wherein no pair of frequencies of the frequency comb because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, and these frequency ranges would require no more than routine optimization. 



Response to Arguments
The previous claim objections have been withdrawn in view of Applicant’s amendments to the claim. 
The previous claim rejection under 35 USC 112 (b) has been withdrawn in view of Applicant’s amendments to claim 1 and 6. 
Applicant’s arguments on pages 5-7, with respect to the independent claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior office action of record for any teaching or matter specifically challenged in the argument.  The office has provided prior art new prior art Greenleaf frequency comb having a plurality of non-uniformly spaced frequencies (see par. [0011]).
Applicant's arguments filed on 10/18/2021 with respect to claims 5 and 10 have been fully considered but they are not persuasive. 
In response to Applicant’s argument on middle of page 8, with respect to claim 5 that prior art Kwon is an non-analogous art, the examiner respectfully disagrees.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all prior arts (Girmonsky, Greenleaf and Kwon) are directed to ultrasound system for diagnostic purpose.  Furthermore, the examiner has relied on Girmonsky in view of Greenleaf to address the claim limitation of frequency comb having a collection of acoustic waves transmitted at a plurality of non-uniformly spaced frequencies.  The examiner has relied on prior art Kwon to merely teach that a wideband transducer with bandwidth which is at least 100% of the base frequency (col. 3, lines 56-62 states the bandwidth is greater than 100 KHz; col. 4, lines 10-11).  Therefore, the examiner maintains that Kwon is an analogous art, and one of ordinary skill in the art would find it obvious and motivated to have utilized the teaching of a bandwidth which is at least 100% of the base frequency in the invention of Girmonsky and Greenleaf, as taught by Kwon, to be able to detect broadband frequency and provide better resolution.
In response to Applicant’s argument on middle of page 9, with respect to claim 10 that prior art Angelsen is an non-analogous art, the examiner respectfully disagrees.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all prior arts (Girmonsky, Greenleaf and Angelsen) are directed to ultrasound system for diagnostic purpose.  Furthermore, the examiner has relied on Girmonsky in view of Greenleaf to address the claim limitation of frequency comb having a collection of acoustic waves transmitted at a plurality of non-uniformly spaced frequencies.  The examiner has relied on prior art Angelsen to merely teach subtracting frequency from returning signal (see par. [0079]).  Therefore, the examiner maintains that Angelsen is an analogous art, and one of ordinary skill in the art would find it obvious and motivated to have utilized the teaching of subtracting frequency from returning signal in the invention of Girmonsky and Greenleaf, as taught by Angelsen, to subtract unwanted signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793